t c summary opinion united_states tax_court david washington petitioner v commissioner of internal revenue respondent docket no 10926-00s filed date david washington pro_se raymond m boulanger for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the taxable years and petitioner resided in rochester new york at the time his petition was filed the issues for decision are with respect to taxable_year ' whether petitioner is entitled to three dependency_exemption deductions head_of_household filing_status and an earned_income_tax_credit prior to and through the time of trial petitioner was married to frankie washington from some time prior to until approximately september of that year petitioner resided in buffalo new york with diane lipscomb and her three children richard rodriguez jivaughne brown and savaughn carnes after september petitioner resided in rochester new york petitioner received wages from home depot usa inc and try-it distributing company inc in the total amount of dollar_figure in ms lipscomb was unemployed at the time petitioner filed a federal_income_tax return for taxable_year as a head_of_household he claimed three dependency_exemption deductions for richard jivaughne and savaughn and he claimed an earned_income_credit with richard and savaughn as ‘respondent concedes the deficiency for taxable_year - - qualifying children stating that they were foster children who resided with him the entire year in the statutory_notice_of_deficiency respondent changed petitioner’s filing_status to married_filing_separately disallowed each of the dependency_exemption deductions and disallowed the full amount of the claimed earned_income_credit for taxable_year the first issue for decision is whether petitioner is entitled to three dependency_exemption deductions a deduction generally is allowed under sec_15l a for each dependent of a taxpayer sec_15l a c subject_to exceptions and limitations not applicable here an individual is a dependent of a taxpayer only if the taxpayer provides over half of the individual’s support for the taxable_year sec_152 during petitioner resided with ms lipscomb and her three children he earned dollar_figure during that year which is the only potential source of support for the children reflected in the record petitioner testified that ms lipscomb was not receiving any public assistance while being unemployed and having three children to raise despite this testimony we are convinced that the children had sources of support other than petitioner petitioner did not directly address what other sources were available to support the children nor did he detail any expenses he paid for the children see sec_1 152-l1 a - income_tax regs petitioner has failed to show that he provided over half of the children’s support during the year in issue see rule a 290_us_111 we therefore sustain respondent’s disallowance of the dependency_exemption deductions the second and third issues for decision are whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit generally an individual who is married at the close of the taxable_year is not entitled to head_of_household filing_status sec_2 similarly an individual who is married at the close of the taxable_year is not entitled to an earned_income_credit if he does not file a joint income_tax return with his spouse for the taxable_year sec_32 sec_7703 an exception to these general rules exists but generally applies only if the individual maintains a household which is the principal_place_of_abode of at least one child or stepchild for whom the individual is entitled to a dependency_exemption deduction sec_2 d c b sec_7491 does not shift the burden_of_proof in this case because petitioner has not presented credible_evidence concerning the support of the children and payment of their expenses sec_7491 further exceptions apply but petitioner does not assert--- and nothing in the record indicates---that they may be applicable continued - petitioner was married to frankie washington during the entire taxable_year but he did not file a joint income_tax return with her for that year we have held that petitioner is not entitled to any dependency_exemption deduction for consequently petitioner is not entitled to head_of_household filing_status or to an earned_income_credit sec_2 d reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner with respect to taxable_year and for respondent with respect to taxable_year continued see sec_2 b
